Citation Nr: 1513341	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for status post lumbar spine posterior lumbar interbody fusion (PLIF) L2-L3 for herniated nucleus pulposus (HNP) L2-3 and isthmic spondylolisthesis and spondylolysis, status post surgical fusion L4-S1, with degenerative disc disease (lumbar spine disability) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for right ankle fracture healed open reduction and internal fixation (ORIF) (right ankle disability) and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for left ankle debridement and micro-fracture of osteochondral lesion (left ankle disability) and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1973 to December 1976, October 1990 to June 1991, and August 1991 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.
  
In December 2014, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The reopened issues of service connection for a right ankle disability and a left ankle disability are addressed in the REMAND portion off the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied service connection for the lumbar spine disability, on the basis that there was no evidence the condition occurred in or was caused by service; for the right ankle disability on the basis that the claimed disability occurred after service separation and was not connected to military service; and for the left ankle disability on the basis that there was no evidence of a chronic disability.

2.  The Veteran did not appeal the August 1995 rating decision after being notified of appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the August 1995 rating decision relates to the previously unestablished facts of a lumbar spine disability occurring in or caused by service, a right ankle disability occurring in or caused by service, and a chronic left ankle disability. 

4.  The Veteran currently has a lumbar spine disability.

5.  The Veteran sustained lumbar spine injuries during active service.

6.  The current lumbar spine disability is related to the December 1992 in-service lumbar spine injury.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision, denying service connection for the lumbar spine disability, the right ankle disability, and the left ankle disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received sufficient to reopen service connection for the lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Relevant service treatment records existed at the time of the August 1995 rating decision and were received since the August 1995 rating decision, warranting reopening of service connection for the right ankle disability and left ankle disability and reconsideration of the August 1995 rating decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(c) (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained below, the Board is reopening and granting service connection for the lumbar spine disability.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought (reopening service connection), as well as a grant of service connection in the merits, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Also, for reasons explained below, the Board finds that new and material evidence has been received sufficient to reopen service connection for the right ankle disability and the left ankle disability.  This is a full grant of the benefits sought on appeal (reopening of service connection).  The reopened claims for service connection for the right ankle disability and the left ankle disability are being remanded for further evidentiary development; therefore, discussion of whether VA has satisfied the duties to notify and assist is not appropriate at this time.

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision, notwithstanding paragraph (a) of section 3.156.  Relevant records are those that relate to a claimed in-service event, injury, or disease for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  38 C.F.R. § 3.156(c)(1).  An award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Reopening Service Connection for Lumbar Spine Disability Analysis

In an August 1995 rating decision, the RO denied service connection for a lumbar spine disability on the basis that there was no evidence the condition occurred in or was caused by service.  The Veteran did not appeal the August 1995 rating decision after being notified of appellate rights and the August 1995 rating decision became final.

In September 2007, the Veteran submitted a claim to reopen service connection for the lumbar spine disability.  In a December 2007 rating decision currently on appeal, the RO reopened and denied service connection for the lumbar spine disability.  The December 2007 rating decision currently on appeal did not become final because a notice of disagreement was submitted in May 2008, with a year of the December 2007 rating decision.

After reviewing the evidence received since the August 1995 prior final rating decision, the Board finds that the additional evidence is both new and material to reopen service connection for a lumbar spine disability.  A June 2014 VA medical examination report contains a medical opinion that the Veteran's degenerative disc disease of the lumbar spine is more likely than not directly due to injuries incurred during active service.

The June 2014 VA medical examination report is new to the file, addresses the grounds of the prior denial, and raises a reasonable possibility of substantiating the claim for service connection for the lumbar spine disability.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a lumbar spine disability.  See 38 C.F.R. § 3.156(a).

Reopening Service Connection for Right Ankle Disability Analysis

In an August 1995 rating decision, the RO denied service connection for a right ankle disability on the basis that the claimed disability occurred after service separation and was not connected to military service.  The Veteran did not appeal the August 1995 rating decision after being notified of appellate rights and the August 1995 rating decision became final.

In September 2007, the Veteran submitted a claim to reopen service connection for the right ankle disability.  In a December 2007 rating decision currently on appeal, the RO reopened and denied service connection for the right ankle disability.  The December 2007 rating decision currently on appeal did not become final because a notice of disagreement was submitted in May 2008, within a year of the December 2007 rating decision.

After reviewing the evidence received since the August 1995 prior final rating decision, the Board finds that the additional evidence is "relevant" to reopen service connection for a right ankle disability.  At the time of the August 1995 rating decision, service treatment records were only available from August 1, 1991 to January 23, 1994 (the Veteran's third term of active service).  Service treatment records dated from August 1975 to May 1991 detail treatment for a right ankle injury incurred by the Veteran in service.  The complete service treatment records, which are new to the file, pertain to the element of in-service ankle injury.  For these reasons, the Board finds that relevant service department record evidence has been received to reopen service connection for a right ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).  Based on the additional service records received, the finality of the August 1995 rating decision is vitiated, and reconsideration of the August 1995 rating decision adjudication of the original service connection claim for the right ankle disability is warranted.  See 38 C.F.R. § 3.156(c).

Reopening Service Connection for Left Ankle Disability Analysis

In an August 1995 rating decision, the RO denied service connection for a left ankle disability on the basis that there was no evidence of a chronic disability.  The Veteran did not appeal the August 1995 rating decision after being notified of appellate rights and the August 1995 rating decision became final.
In September 2007, the Veteran submitted a claim to reopen service connection for the left ankle disability.  In a December 2007 rating decision currently on appeal, the RO reopened and denied service connection for the left ankle disability.  The December 2007 rating decision currently on appeal did not become final because a notice of disagreement was submitted in May 2008, within a year of the December 2007 rating decision.

After reviewing the evidence received since the August 1995 prior final rating decision, the Board finds that the additional evidence is both new and material to reopen service connection for a left ankle disability.  At the time of the August 1995 rating decision, service treatment records were only available from August 1, 1991 to January 23, 1994 (the Veteran's third term of active service).  Service treatment records dated from August 1975 to May 1991 detail treatment for a left ankle injury incurred by the Veteran in service.  The complete service treatment records, which are new to the file, pertain to the element of in-service ankle injury.  For these reasons, the Board finds that relevant service department record evidence has been received to reopen service connection for a left ankle disability.  See 38 C.F.R. § 3.156(c).  Based on the additional service records received, the finality of the August 1995 rating decision is vitiated, and reconsideration of the August 1995 rating decision adjudication of the original service connection claim for the left ankle disability is warranted.  See 38 C.F.R. § 3.156(c).   

Service Connection for Lumbar Spine Disability Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's currently diagnosed status post lumbar spine posterior lumbar interbody fusion (PLIF) L2-L3 for herniated nucleus pulposus (HNP) L2-3 and isthmic spondylolisthesis and spondylolysis, status post surgical fusion L4-S1, with degenerative disc disease is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he injured the back during active service in 1976 when he fell off a track.  The Veteran contends that the back injury was aggravated during active service in a January 1992 car accident and in December 1992 when he slipped and fell at a gas station.  The Veteran also contends that he has had continuous back symptoms since service. 

Initially, the Board finds that the Veteran has a current lumbar spine disability.  In the June 2014 VA examination report, the VA examiner indicated that the Veteran was diagnosed with status post lumbar spine posterior lumbar interbody fusion L2-L3 for herniated nucleus pulposus L2-3 in February 2004 and isthmic spondylolisthesis and spondylolysis, status post surgical fusion L4-S1 in 1983.  The June 2014 VA examiner also notes that a 1992 Magnetic Resonance Imaging (MRI) test shows degenerative disc disease at L2-L3.

The Board finds that the Veteran suffered an injury to the lumbar spine during active service.  The Veteran has consistently reported falling off a track in 1976.  Service treatment records dated in January 1992 note that the Veteran experienced back pain following a car accident.  Service treatment records dated in December 1992 detail the Veteran's report of slipping and falling at a gas station and subsequently experiencing acute back pain.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disability is related to active service.  The June 2014 VA examiner opined that the degenerative disc disease was more likely than not directly due to the December 1992 accident when the Veteran slipped and fell at a gas station during active service.

In light of the evidence of a lumbar spine injury during service and the competent and probative VA medical opinion relating the currently diagnosed degenerative disc disease of the lumbar spine to the in-service injury, with the resolution of reasonable doubt in favor of the Veteran,  the Board finds that the criteria for service connection for a lumbar spine disability have been  met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Board is granting service connection on 
a direct basis, all other theories of entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  


ORDER

The appeal to reopen service connection for a lumbar spine disability is granted.

Service connection for a lumbar spine disability is granted.

The appeal to reopen service connection for a right ankle disability is granted.

The appeal to reopen service connection for a left ankle disability is granted.


REMAND

Service Connection for Right and Left Ankle Disabilities

After a review of the record, the Board finds that a remand is needed to obtain a new VA medical opinion as to the nature and the etiology of the right and left ankle disabilities.  The Veteran was provided with a June 2014 VA examination.  The June 2014 VA examination report notes that the Veteran was diagnosed with right ankle fracture healed open reduction and internal fixation (ORIF) in July 1994 and with left ankle debridement and micro-fracture of osteochondral lesion in May 2013.

The Veteran contends that he injured the right and left ankles during active service.  Service treatment records dated in June 1976 note that the Veteran twisted the right ankle.  Service treatment records dated May 1991 note that the Veteran sprained both ankles during physical training.  In a May 1991 sworn statement, the Veteran contends that he sprained the ankles multiple times over a two week period in May 1991.  The Veteran reports that, in order to graduate from training on time, he disregarded the resulting physical profile.  The Veteran asserts that he has had right and left ankle pain ever since the in-service sprains and that the ankles give way.  The Veteran is competent to report observable symptoms such as pain and that the ankles give way.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In October 1994, following active service, the Veteran fractured the right ankle while wrestling with his brother and had surgery for the fracture.  In May 2013, the Veteran had surgery on the left ankle for left ankle debridement and microfracture of osteochondral lesion of the talus, open, with tibial osteotomy.  

The June 2014 VA examiner indicated that, because the case file does not contain records pertaining to the right or left ankle surgeries, an opinion would be speculative.  The Board notes that the surgery records are unavailable; however, the Veteran's in-service right and left ankle injuries are well documented in the service treatment records, and the Veteran has credibly reported symptoms of right and left ankle pain since service and prior to the post-service right and left ankle operations.  The Board finds that the June 2014 VA examiner did not adequately address the relevant question of whether the Veteran had right and left ankle disabilities prior to the post-service October 1994 and May 2013 surgeries. 

Accordingly, the issues of service connection for right and left knee disabilities is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the ankles and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159.

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the ankles.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

3.  Obtain supplemental medical opinions from the June 2014 VA medical examiner (or another appropriate medical professional, if the June 2014 VA examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.
Based on review of the appropriate records, the examiner should offer opinions on the following questions:

(a)  Did the Veteran have a right ankle disability prior to the post-service October 1994  right ankle surgery?  If so, what was the nature of the disability?   

(b) Did the Veteran have a left ankle disability prior to the post-service left ankle surgery in May 2013?  If so, what was the nature of the disability?    

(c)  If the examiner concludes that the Veteran had a right or left ankle disability prior to the post-service surgeries, the examiner should then: 

	Identify any symptoms that would be characteristic of the right or left ankle disability prior to the post-service surgeries.  Please specifically address the Veteran's contentions of bilateral ankle pain and giving way since the in-service ankle sprains.

	Identify any symptoms resulting solely from the post-service right ankle fracture and right and left ankle surgeries.  Please differentiate these symptoms from any symptoms resulting from a right or left ankle disability prior to the post-service surgeries, if possible.

4.  Thereafter, adjudicate on the merits the issues of service connection for right and left ankle disabilities.  Please note that  based on the additional service records received, the finality of the August 1995 rating decision is vitiated and must be readjudicated.  See 38 C.F.R. § 3.156(c).  If any benefit sought remains denied, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. §§  3.158, 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


